EXECUTION VERSION    Exhibit 10.74

Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Telephone No.: (212) 902-1000

July 26, 2010

To: Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention: Treasurer

Telephone No.: (650) 522-5727

Facsimile No.: (650) 522-3000

A/C:

Ref. No.:

Re: Base Warrants (2014)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Gilead Sciences, Inc. (“Company”)
to Goldman, Sachs & Co. (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for this
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.    This Confirmation evidences a complete and binding agreement between
Dealer and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

July 26, 2010

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

Warrants:

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:

European

 

Seller:

Company

 

Buyer:

Dealer

 

Shares:

The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“GILD”)

 

Number of Warrants:

12,201,475, subject to adjustment as provided herein. For the avoidance of
doubt, the Number of Warrants shall be reduced by any Options exercised by
Dealer. In no event will the Number of Warrants be less than zero.

 

Warrant Entitlement:

One Share per Warrant

 

Strike Price:

USD 56.7630

 

Premium:

USD 28,932,750.00

 

Premium Payment Date:

July 30, 2010

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

Procedures for Exercise.

 

Expiration Time:

The Valuation Time

 

Expiration Date(s):

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 40th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

2



--------------------------------------------------------------------------------

First Expiration Date:

August 1, 2014 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised.

 

Market Disruption Event:

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

Valuation Date:

Each Exercise Date

Settlement Terms.

 

Settlement Method Election:

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) the following is hereby inserted after the words “apply to
such Transaction” in the seventh line of Section 7.1 of the Equity Definitions:

 

 

“and, if Cash Settlement is elected, the percentage of the Company’s settlement
obligations with respect to such Transaction, which percentage shall be greater
than 0% and less than or equal to 100%, that shall be settled in cash (the “Cash
Percentage”)”;

 

 

(iii) Company’s election of Cash Settlement shall be deemed to be a
representation and warranty by Company that (A) Company is not in possession of
any material non-public information regarding Company or the Shares, (B) Company
is electing Cash Settlement in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (C) the assets of Company
at their fair valuation exceed the liabilities of Company (including contingent
liabilities), the capital of Company is adequate to conduct the business of
Company, and Company has the ability to pay its debts and obligations as such
debts mature and does not intend

 

3



--------------------------------------------------------------------------------

to, or does not believe that it will, incur debt beyond its ability to pay as
such debts mature; (iv) the same election of settlement method and Cash
Percentage shall apply to all Expiration Dates hereunder; (v) if Company elects
Cash Settlement and specifies a Cash Percentage that is less than or equal to 0%
or greater than 100%, then the notice delivered by Company will be deemed to be
ineffective and the Default Settlement Method will be deemed applicable to such
Transaction and (vi) no event of default has occurred and is continuing under
any indebtedness of the Company or its subsidiaries in an aggregate principal
amount of $100 million or more.

 

Electing Party:

Company

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the First Expiration Date.

 

Default Settlement Method:

Net Share Settlement

 

Cash Percentage:

0%; provided, however, that if Company (i) validly delivers notice pursuant to
Section 7.1 of the Equity Definitions and (ii) in such notice validly elects
Cash Settlement and a Cash Percentage greater than 0% and less than or equal to
100%, the Cash Percentage shall equal the percentage specified as such in such
notice.

 

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System and pay to
Dealer an amount of cash in USD equal to the Fractional Share Amount for such
Settlement Date.

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) one minus the Cash Percentage, expressed as a
fraction, and (ii) the Net Share Settlement Amount for such Settlement Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date, rounded down to the nearest whole number (for any Settlement
Date, the fraction of a share eliminated by such rounding, the “Share Fraction”
for such Settlement Date).

 

Fractional Share Amount:

An amount of cash in USD equal to the product of (i) the Share Fraction for such
Settlement Date and (ii) the Settlement Price on the Valuation Date in respect
of such Settlement Date.

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential in respect of the relevant Valuation Date and
(iii) the Warrant Entitlement.

 

Cash Settlement:

If Cash Settlement is applicable, then, on the relevant Settlement Date, Company
shall pay to Dealer an amount

 

4



--------------------------------------------------------------------------------

of cash in USD equal to the sum of (i) the product of (A) the Cash Percentage
and (B) the Net Share Settlement Amount for such Settlement Date and (ii) the
Fractional Share Amount, if any, for such Settlement Date and deliver to Dealer
a number of Shares equal to the Share Delivery Quantity for such Settlement Date
to the account specified hereto free of payment through the Clearance System.

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page GILD.UQ<equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

Settlement Date(s):

As determined in reference to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled.” “Share
Settled” in relation to any Warrant means that either Net Share Settlement is
applicable to that Warrant or Cash Settlement is applicable to that Warrant and
the Cash Percentage is less than 100%.

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

3.

Additional Terms applicable to the Transaction.

Adjustments applicable to the Warrants:

 

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants

 

5



--------------------------------------------------------------------------------

and the Warrant Entitlement. Notwithstanding the foregoing, any cash dividends
or distributions on the Shares, whether or not extraordinary, shall be governed
by Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia that also becomes Company under the Transaction following such
Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination)

Additional Disruption Events:

 

6



--------------------------------------------------------------------------------

Change in Law:

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions”.

 

Failure to Deliver:

Not Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above, must be available on commercially reasonable pricing
terms, as anticipated on the Trade Date; provided that the scheduled exercise or
scheduled expiration of call options on the Shares (with a Trade Date of even
date herewith) sold by Dealer to Company in accordance with the terms of such
call options shall not provide the sole basis for the occurrence of a Hedging
Disruption Event.”

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby modified by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the following words:

“or a portion of the Transaction affected by such Hedging Disruption”.

 

Increased Cost of Hedging:

Not Applicable

 

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

200 basis points

 

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

100 basis points

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

Non-Reliance:

Applicable

 Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

4.      Calculation Agent.

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or

 

7



--------------------------------------------------------------------------------

calculation by the Calculation Agent hereunder, upon a written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

 

5.   Account Details.

 

  (a)

Account for payments to Company:

Wells Fargo Bank

ABA No.

  

121-000-248

Acct.:

  

Gilead Sciences, Inc.

Acct. No.:

  

4945057768

Account for delivery of Shares from Company:

JPMorgan

Acct.:

  

Gilead Sciences, Inc.

Acct. No.:

  

06110238

 

  (b)

Account for payments to Dealer:

Chase Manhattan Bank New York

ABA No.:

  

021-000021

Acct.:

  

Goldman, Sachs & Co.

Acct. No.:

  

930-1-011483

Account for delivery of Shares to Dealer:

DTC 005

 

6.   Offices.

 

  (a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is:

Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

 

7.   Notices.

 

  (a)

Address for notices or communications to Company:

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention:             Treasurer

Telephone No.:    (650) 522-5727

Facsimile No.:     (650) 522-3000

 

  (b)

Address for notices or communications to Dealer:

 

8



--------------------------------------------------------------------------------

To: Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

 

Attention:

  

Serge Marquié Equity

Capital Markets

Telephone No.:

   (212) 902-9779

Facsimile No.:

   (917) 977-4253

E-mail:

   marqse@am.ibd.gs.com

 

 

With a copy to:

   Jason Lee

Attention:

   Equity Capital Markets

Telephone No.:

   (212) 902-0923

Facsimile No.:

   (212) 256-5536

E-mail:

   jason.lee@gs.com

And e-mail notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

8.   Representations and Warranties of Company.

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

  (a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of this Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of (i) the certificate of incorporation or by-laws (or any equivalent
documents) of Company, (ii) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(iii) any agreement or instrument to which Company or any of its subsidiaries is
a party or by which Company or any of its subsidiaries is bound or to which
Company or any of its subsidiaries is subject, or constitute a default under, or
result in the creation of any lien under, any such agreement or instrument,
which, in the case of clauses (ii) and (iii), would have a material adverse
effect on this Transaction or Dealer’s rights or obligations relating to this
Transaction.

 

  (c)

To Company’s knowledge, no consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”), on
any form 8-K, 10-Q or 10-K that we are required to file under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or state securities laws.

 

  (d)

(i) A number of Shares equal to the Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company, and (ii) the Warrant

 

9



--------------------------------------------------------------------------------

 

Shares have been duly authorized and, when delivered against payment therefor
(which may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrants following the exercise of the Warrants
in accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.

 

  (e)

Company is not and will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (f)

Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (g)

Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares and all reports and other
documents filed by Company with the Securities and Exchange Commission pursuant
to the Exchange Act when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents) do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

9.   Other Provisions.

 

  (a)

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date, with respect to the matters set forth in Sections 8(a)
through (c) and Section 8(d)(ii) of this Confirmation; provided that such
opinion of counsel may contain customary exceptions and qualifications,
including, without limitation, exceptions and qualifications relating to
indemnification provisions. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

[Section Intentionally Deleted and Reserved.]

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d)

No Manipulation. Company is not entering into this Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any person.

 

  (f)

Dividends. If at any time during the period from and including the Effective
Date, to and including the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.

 

  (g)

[Section Intentionally Deleted and Reserved.]

 

  (h)

Additional Provisions.

 

10



--------------------------------------------------------------------------------

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “a material”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Share)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)”.

 

  (C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative” and replacing them with “that
is the result of a corporate event involving the Company and that may have a
material” and adding the phrase “or Warrants” at the end of the sentence.

 

  (D)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (y)

deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.

 

  (E)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) inserting after the phrase “if such
notice is not given” in the second sentence thereof the words “or the
Non-Hedging Party has not elected an alternative specified in clause (A) or
(B) above” and (4) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other.”

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction:

 

  (A)

any person or group, other than Company, its subsidiaries or any employee
benefit plan of Company or its subsidiaries, files a Schedule 13D or Schedule TO
(or any successor schedule, form or report) pursuant to the Exchange Act
disclosing that such person has become the beneficial owner of 50% or more of
the voting power of Shares then outstanding or other capital stock into which
Shares are reclassified or changed; provided, however, that a person shall not
be deemed beneficial owner of, or to own beneficially, (A) any securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
person or

 

11



--------------------------------------------------------------------------------

 

any of such person’s affiliates until such tendered securities are accepted for
purchase or exchange thereunder, or (B) any securities if such beneficial
ownership (1) arises solely as a result of a revocable proxy delivered in
response to a proxy or consent solicitation made pursuant to the applicable
rules and regulations under the Exchange Act, and (2) is not also then
reportable on Schedule 13D (or any successor schedule) under the Exchange Act.

 

  (B)

Company consolidates with or merges with or into another person (other than a
subsidiary of Company), or sells, conveys, transfers or leases all or
substantially all of its properties and assets to any person (other than a
subsidiary of Company), or any person (other than a subsidiary of Company)
consolidates with or merges with or into Company, and the outstanding Shares of
Company are reclassified into, converted for or converted into the right to
receive any property or security, provided that none of the foregoing
circumstances will be an Additional Termination Event if the persons that
beneficially own the voting stock of Company immediately prior to the
transaction own, directly or indirectly, shares with a majority of the total
voting power of all outstanding voting securities of the surviving or transferee
person that are entitled to vote generally in the election of that person’s
board of directors, managers or trustees immediately after the transaction.
Notwithstanding the foregoing, any event set forth in this clause (B) or clause
(A) above shall not constitute an Additional Termination Event if 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares, in connection with such event consists of
shares of common stock traded on a national securities exchange or which will be
so traded or quoted when issued or exchanged in connection with such event.

 

  (C)

There is an event of default by Company under the terms of any indenture,
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness of Company for
money borrowed in an original aggregate principal or face amount in excess of
$1,000,000,000, whether such indebtedness now exists or shall hereafter be
created, and whether individually or in the aggregate, which event of default
results in acceleration of such indebtedness.

 

  (D)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines in good faith based on the advice of outside counsel that it is
impractical or illegal, to hedge its exposure with respect to this Transaction
in the public market without registration under the Securities Act or as a
result of any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

 

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If, in respect of this Transaction, an amount is payable by Company to Dealer,
(i) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Company shall have the right, in its sole discretion, to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Company shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of

 

12



--------------------------------------------------------------------------------

shares consists solely of cash or an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party,
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control) and shall give irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 5:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.

 

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the Payment Obligation in the manner reasonably requested by Dealer
free of payment.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. The Calculation Agent shall notify
Company of such Share Termination Unit Price at the time of notification of the
Payment Obligation. In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below), as set forth in
Section 9(k)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(k)(ii) below, the
Share Termination Unit Price shall be the Settlement Price on the Merger Date,
the Tender Offer Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), the date of cancellation or the Early Termination
Date, as applicable.

 

13



--------------------------------------------------------------------------------

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default Additional Disruption Event
or Delisting, one Share or, in the case of Nationalization, Insolvency, Tender
Offer or Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

Failure to Deliver:

Inapplicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the commercially reasonable
judgment of Dealer based on the advice of outside counsel, following any
delivery of Shares or Share Termination Delivery Property to Dealer hereunder,
such Shares or Share Termination Delivery Property would be in the hands of
Dealer subject to any applicable restrictions with respect to any registration
or qualification requirement or prospectus delivery requirement for such Shares
or Share Termination Delivery Property pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Share Termination Delivery Property being “restricted securities”, as such term
is defined in Rule 144 under the Securities Act, or as a result of the sale of
such Shares or Share Termination Delivery Property being subject to paragraph
(c) of Rule 145 under the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall, if applicable, elect, prior to the first
Settlement Date for the First Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all Settlement Dates for
such Warrants and the procedures in clause (i) or clause (ii) below shall apply
for all such delivered Restricted Shares on an aggregate basis commencing after
the final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken,

 

14



--------------------------------------------------------------------------------

 

any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer; provided that such party
shall enter into a confidentiality agreement, on terms reasonably satisfactory
to Company and Dealer), and a private placement agreement between Dealer (or an
affiliate of Dealer designated by Dealer) and Company, on commercially
reasonable terms, in connection with the private placement of such Restricted
Shares by Company to Dealer or such affiliate substantially similar to private
placement purchase agreements customary for private placements of equity
security offerings of its size, in form and substance reasonably satisfactory to
Dealer . In the case of a Private Placement Settlement, Dealer shall determine
the appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder; provided that, in no event shall Company
deliver a number of Restricted Shares greater than 2.0 times the Number of
Shares (the “Maximum Number of Shares”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Number of Shares (such deficit, the “Deficit Restricted Shares”),
Company shall be continually obligated to deliver, from time to time until the
full number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions. At
such time as there may be deficit restricted shares, the Company shall promptly
notify Dealer of the occurrence of any of the foregoing events (including the
number of Shares subject to clause (i), (ii) or (iii) and the corresponding
number of Restricted Shares to be delivered) and promptly deliver such
Restricted Shares thereafter.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its commercially
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if

 

15



--------------------------------------------------------------------------------

 

applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply. This provision shall be
applied successively until the Additional Amount is equal to zero. In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that any
Restricted Shares delivered to Dealer, as purchaser of such Restricted Shares,
(i) may be transferred by and among Dealer and its affiliates and Company shall
effect such transfer without any further action by Dealer and (ii) after the
then-applicable conditions of Rule 144 (or its successor) are satisfied with
respect to such Restricted Shares, Company shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon request
by Dealer (or such affiliate of Dealer) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 8.5% or (ii) the Share
Amount would exceed the Applicable Share Limit. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, the Section 16 Percentage would exceed 8.5% or the Share
Amount would exceed the Applicable Share Limit.

 

16



--------------------------------------------------------------------------------

 

If any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 8.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit. The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer and/or who may form a
“group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with
Dealer (Dealer or any such person, a “Dealer Person”) under Section 13 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 of the Exchange Act and rules
promulgated thereunder, unless the determination of “any person who is direct or
indirect beneficial owner of 10% or more of any class of equity securities”
under Section 16(a) of the Exchange Act is made by reference to some other law,
rule or regulation, in which case, as defined under such other law, rule or
regulation) and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer, Dealer Person and any other person whose ownership position would be
aggregated with that of Dealer under any law, rule, regulation, regulatory order
or organizational documents or contracts of the Company that are, in each case,
applicable to ownership of Shares (“Applicable Restriction”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership under any Applicable Restriction, as
determined by Dealer in its reasonable discretion. The “Applicable Share Limit”
means a number of Shares equal to (A) the minimum number of Shares that could
give rise to reporting or registration obligations or other requirements
(including obtaining prior approval from any person or entity) of a Dealer, or
could result in an adverse effect on a Dealer, under any Applicable Restriction,
as determined by Dealer in its reasonable discretion, minus (B) 1% of the number
of Shares outstanding.

 

  (m)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary. Notwithstanding anything to the contrary herein, to the
extent the provisions of Rule 144 of the Securities Act or any successor rule
are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p)

Maximum Share Delivery. Notwithstanding any other provision of this Confirmation
or the Agreement, in no event will Company at any time be required to deliver
more than the Maximum Number of Shares to Dealer in connection with this
Transaction, subject to the provisions regarding Deficit Restricted Shares in
Section 9(k).

 

17



--------------------------------------------------------------------------------

  (q)

Right to Extend. Dealer may postpone, in whole or in part, any Expiration Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or advisable to preserve Dealer’s
hedging or hedge unwind activity hereunder or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement (the “Purchase Agreement”) dated as of the Trade Date between
Company and J.P. Morgan Securities Inc. and Goldman, Sachs & Co. as
representatives of the several Initial Purchasers party thereto) is not
consummated with the Initial Purchasers for any reason, other than in cases
involving a breach of the Purchase Agreement by Dealer, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Company shall purchase from Dealer on the Early Unwind Date all Shares purchased
by Dealer or one or more of its affiliates in connection with the Transaction at
the then prevailing market price. Each of Dealer and Company represent and
acknowledge to the other that, subject to the proviso included in this
Section 9(t), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (u)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

Yours faithfully, Goldman, Sachs & Co. By:   /s/ Jonathan Lipnick Name:  
Jonathan Lipnick Title:   Vice President

Accepted and confirmed

as of the Trade Date:

 

Gilead Sciences, Inc. By:   /s/ Robin Washington Name:   Robin Washington Title:
 

Senior Vice President and Chief Financial Officer

[Signature Page to the Base Warrant Transaction (2014)]

 

19